Gray, C. J.
No error in law appears in the rulings of the Superior Court. By the terms of the order sued on, the liability of the defendant was contingent upon the question whether the house had been finished. That question was one of fact, upon which the terms of the contract under which the house was built were admissible in evidence. Cunningham v. Washburn, 119 Mass. 224. Regan v. Dickinson, 105 Mass. 112. The judge found as matter of fact that the house had not been finished, either according to, or independently of, the building contract. The defendant’s moving into the house was not conclusive proof that the house was finished, and did not estop him to deny that it was. Exceptions overruled.